[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION ON MOTION TO SUPPRESS/DISMISS
In response to the defendant's Motion to Reargue, the court notes the defendant's observations concerning the court's Memorandum of Decision dated March 9, 1998 and amends its decision in the following respects:
         1) The informant set up the purchase of narcotics at the Derby train station from one Kenneth Grace. The informant described the vehicle which would be used to transport the narcotics from Bridgeport. The tan sports CT Page 3740 utility vehicle which the informant indicated would be used appeared at the train station at the appointed time. Grace got out and the defendant remained in the vehicle. Police approached Grace and requested the driver of the vehicle to get out. This individual was later determined to be Robert Miller.
         A significant amount of cocaine was found in the vehicle as a result of the police search as well as other items used in drug trafficking. It was also determined that the defendant Robert Miller was the registered owner of the vehicle.
         2) The reference to the informant "fearing for his safety" from these individuals referred to Grace and Vernon Best from whom the informant had previously purchased narcotics.
         3) The reference as to the informant's seller included Grace and Best, not the defendant Miller.
         4) The reference as to who got out of the vehicle is amended as set out in paragraph one herein.
5) See paragraph one herein.
         6) The court's decision noted that the purchase of narcotics was intended for the purpose of apprehending the defendant should be corrected to read "those involved in the transaction" rather than "the defendant", which phrase is deleted.
The remainder of the memorandum remains as filed. The Motion to Reargue is denied.
George W. Ripley Judge Trial Referee